Information Disclosure Statement
The references listed in the Information Disclosure Statements filed on 12/02/2021 and 02/01/2022 have been considered by the examiner (see attached PTO-1449 forms).

Allowable Subject Matter
Claims 1-5 and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Jansen et al. [US 2016/0297406 A1], fails to anticipate or render obvious correct, before the statistical processing, a value of the rain-related data to be used for the statistical processing, according to speed of a vehicle at a time at which the rain-related data is acquired, the vehicle being included in the one or more vehicles, wherein the rain-related data includes wiper operation mode data acquired from vehicles within unit areas defined by dividing a driving map, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 8 is allowed because the closest prior art, Jansen et al. [US 2016/0297406 A1], fails to anticipate or render obvious derive an operation mode index based on a proportion of each of a plurality of kinds of operation modes of a windshield wiper as determined based upon the wiper operation mode data acquired from the plurality of the vehicles; and estimate the precipitation index based upon the operation mode index, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karandikar et al. (US Patent Application Publication 2018/0099646 A1) discloses a multi-sensor precipitation-classification apparatus and method;
Katayama et al. (US Patent Application Publication 2012/0310536 A1) discloses a weather information processing device for notifying users of a mobile object of changes in weather conditions in various environments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862